  

 

EXHIBIT 10.1

 

EXECUTIVE RETIREMENT AGREEMENT



THIS EXECUTIVE RETIREMENT AGREEMENT (“Agreement”) is made by and between Health
Care REIT, Inc., together with its affiliates, subsidiaries, divisions, joint
ventures, predecessors, successors and assigns (the “Company”) and Charles J.
Herman, Jr., on behalf of himself and his heirs, executors, administrators,
successors, and assigns (collectively referred to herein as “Employee”) (the
Company and Employee shall be collectively referred to herein as “Parties”).  

 

RECITALS

 

WHEREAS, Employee was employed by the Company subject to the Second Amended and
Restated Employment Agreement dated December 29, 2008 (the “Employment
Agreement”);

 

WHEREAS, the current term of the Employment Agreement expires on January 31,
2017 (as defined in the Employment Agreement);

 

WHEREAS, the Employee has decided to retire from Employee’s employment with the
Company effective July 1, 2015 (the “Retirement Date”);

 

WHEREAS, in consideration for Employee’s execution and non-revocation of this
Agreement, the Company shall pay to the Employee the payments described in that
certain letter between Employee and the Company re: Employee’s retirement dated
June 29, 2015 (the “Retirement Letter”); and

 

WHEREAS, Employee elects to receive separation pay and other benefits under this
Agreement under the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the mutual promises set forth herein, the
Parties hereby agree as follows:

 

The above recitals are hereby incorporated into this Agreement.

 

1.             Last Day of Employment.  Employee’s last day of employment with
the Company is the Retirement Date, July 1, 2015. 

 

2.             Consideration.  In consideration for Executive signing this
Agreement, and complying with its terms, the Company agrees, after Employee
executes this Agreement and within 10 business days after it becomes final and
irrevocable, as set forth in Section 20 below (the “Effective Date”), to pay to
Employee the amount of Two Million Four Hundred Forty-Four Thousand Three
Hundred Ninety Dollars and Seventy-One Cents ($2,444,390.71) less lawful
deductions (the “Separation Pay”) and to waive any right it may have to enforce
the provisions of Section 5(a) of the Employment Agreement pursuant to which
Employee would be obligated to repay any portion of the Separation Pay to the
Company in the event Employee were to obtain a replacement position with a new
employer prior to January 31, 2017.  The Separation Pay will be paid in a lump
sum.  The Company will also provide Employee with the other payments and
benefits, including the acceleration of incentive awards, as described in the
Retirement Letter.

 

3.             No Consideration Absent Execution of this Agreement.  Employee
understands and agrees that Employee is not otherwise owed and would not receive
certain of the monies and/or benefits specified in Section 2 above, except for
Employee’s execution of this Agreement and the fulfillment of the promises
contained herein.  

 

4.             General Release, Claims Not Released and Related Provisions

 

a.             General Release of All Claims.  Employee knowingly and
voluntarily releases and forever discharges the Company, its parent corporation,
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former employees, attorneys, officers, directors
and agents thereof, both individually and in their business capacities, and
their employee benefit plans and programs and their administrators and
fiduciaries (collectively referred to throughout the remainder of this Agreement
as “Releasees”), of and from any and all claims, causes of action, demands,
obligations, grievances, suits, losses, debts and expenses (including attorney’s
fees and costs), damages and claims in law or in equity of any nature
whatsoever, known and unknown, asserted or unasserted, which the Employee has or
may have against Releasees as of the date of execution of this Agreement,
including, but not limited to, any alleged violation of:

 

§  Title VII of the Civil Rights Act of 1964;

1

--------------------------------------------------------------------------------

  

 

§  Sections 1981 through 1988 of Title 42 of the United States Code;

§  The Employee Retirement Income Security Act of 1974 ("ERISA") (as modified
below);

§  The Immigration Reform and Control Act;

§  The Americans with Disabilities Act of 1990;

§  The Age Discrimination in Employment Act of 1967 (“ADEA”);

§  The Worker Adjustment and Retraining Notification Act;

§  The Fair Credit Reporting Act;

§  The Family and Medical Leave Act;

§  The Equal Pay Act;

§  The Genetic Information Nondiscrimination Act of 2008;

§  Ohio Civil Rights Act, O.R.C. § 4112.01 et seq.;

§  Ohio Age Discrimination in Employment Act,  O.R.C. § 4112.14;

§  Ohio Whistleblower Protection Act, O.R.C. § 4113.51 et seq.;

§  Ohio Statutory Provisions Regarding Retaliation/Discrimination for Pursuing a
Workers Compensation Claim, O.R.C. § 4123.90;

§  Ohio Minimum Fair Wages Act, O.R.C. § 4111.01 et seq.;

§  Ohio Wage Payment Act, O.R.C. § 4113.15;

§  Ohio Uniformed Services Employment and Reemployment Act, Ohio Rev. Code §§
5903.01, 5903.02

§  any other federal, state or local law, rule, regulation, or ordinance;

§  any public policy, contract, tort, or common law; or

§  any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

 

b.             Claims Not Released.   Employee is not waiving any rights he may
have to: (a) his own vested accrued employee benefits under the Company’s
health, welfare, or retirement benefit plans as of the Retirement Date; (b)
benefits and/or the right to seek benefits under applicable workers’
compensation and/or unemployment compensation statutes; (c) pursue claims which
by law cannot be waived by signing this Agreement; (d) enforce this Agreement;
and/or (e) challenge the validity of this Agreement. 

 

c.             Governmental Agencies.   Nothing in this Agreement prohibits or
prevents Employee from filing a charge with or participating, testifying, or
assisting in any investigation, hearing, whistleblower proceeding or other
proceeding before any federal, state, or local government agency (e.g. EEOC,
NLRB, SEC., etc.), nor does anything in this Agreement preclude, prohibit, or
otherwise limit, in any way, Employee’s rights and abilities to contact,
communicate with, report matters to, or otherwise participate in any
whistleblower program administered by any such agencies.  However, to the
maximum extent permitted by law, Employee agrees that if such an administrative
claim is made, Employee shall not be entitled to recover any individual monetary
relief or other individual remedies.

 

d.             Collective/Class Action Waiver.   If any claim is not subject to
release, to the extent permitted by law, Employee waives any right or ability to
be a class or collective action representative or to otherwise participate in
any putative or certified class, collective or multi-party action or proceeding
based on such a claim in which the Company or any other Releasee identified in
this Agreement is a party.

 

                e.             California Civil Code Section 1542.  Employee
intends that this release of claims cover all claims described in Section 4(a)
above whether or not known to Employee.  Employee further recognizes the risk
that, subsequent to the execution of this Agreement, Employee may incur loss,
damage or injury which Employee attributes to the claims encompassed by this
release.  Employee also expressly waives and relinquishes, to the fullest extent
permitted by law, any and all rights he may have under California Civil Code
Section 1542, or the comparable provisions of the laws of any other
jurisdiction, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”  

 

f.             Company Release.   The Company, with the intention of binding
itself and its predecessors and successors, does hereby waive and release
Executive from any and all claims, causes of action, demands, obligations,
grievances, suits, losses, debts and expenses (including attorney’s fees and
costs), damages and claims in law or in equity related to or arising out of
Executive’s employment and Employment Agreement with the Company and the end of
that employment, whether known and unknown, asserted or unasserted, which the
Company has or may have against Executive as of the date of execution of this
Agreement.  This release shall not include the following: (1) any act or
omission by Executive that is a material violation of any statute, regulation,
ordinance or other law, (2) any willful or deliberate misconduct by Executive,
and (3) any proceeding as to which a release of claims is not

2

--------------------------------------------------------------------------------

  

 

permitted under applicable law.

 

5.             Acknowledgments and Affirmations.   

 

                Employee affirms that Employee has not filed, caused to be
filed, or presently is a party to any claim against any Releasee.  Employee also
represents and warrants that there has been no assignment or other transfer of
any interest in any claim by Employee that is covered by the release set forth
in Section 4(a). 

 

                Employee also affirms that Employee has been paid and/or has
received all compensation, wages, bonuses, commissions, and/or benefits which
are due and payable as of the date Employee signs this Agreement.  Employee
affirms that Employee has been granted any leave to which Employee was entitled
under the Family and Medical Leave Act or related state or local leave or
disability accommodation laws.

 

Employee further affirms that Employee has no known workplace injuries or
occupational diseases. 

 

                Employee also affirms that Employee has not divulged any
proprietary or confidential information of the Company and will continue to
maintain the confidentiality of such information consistent with the Company’s
policies and Employee’s agreement(s) with the Company and/or common law.

 

                Employee further affirms that Employee has not been retaliated
against for reporting any allegations of wrongdoing by the Company or its
officers, including any allegations of corporate fraud.  

 

                Employee affirms that all of the Company’s decisions regarding
Employee’s pay and benefits through the date of Employee’s execution of this
Agreement were not discriminatory based on age, disability, race, color, sex,
religion, national origin or any other classification protected by law.

 

                The Parties have previously entered into an indemnification
agreement for the benefit of Executive, effective February 14, 2005 (the
“Indemnification Agreement”), a copy of which has previously been provided to
Executive.  The Company affirms that it will continue to comply with its
obligations under the Indemnification Agreement, and acknowledges and agrees
that any such indemnification obligations shall cover the Employee’s consulting
services provided to, or on behalf of, the Company following the Retirement
Date.  For avoidance of doubt, no provisions of this Agreement shall be
construed as a waiver, modification or reduction of Employee's rights to
exculpation, insurance, indemnification or any expense reimbursement or
advancement as provided under the Indemnification Agreement.

 

6.             Non-Competition, Non-Solicitation and Non-Disclosure.  

 

a.             The Employee will not, for a period of one (1) year from the
Effective Date of this Agreement (the “Restricted Period”), engage in any
business activities on behalf of any enterprise in the United States, Canada,
and/or the United Kingdom which competes with the Company in the business of:
(i) ownership or operation of Health Care Facilities (defined below);
(ii) investment in or lending to health care related enterprises (including,
without limitation, owners or developers of Health Care Facilities);
(iii) management of Health Care Facilities; or (iv) provision of any planning or
development services for Health Care Facilities.  “Health Care Facilities” means
any senior housing facility or facilities used or intended primarily for the
delivery of health care services, including, without limitation, any active
adult communities, independent living facilities, assisted living facilities,
skilled nursing facilities, inpatient rehabilitation facilities, ambulatory
surgery centers, medical office buildings, hospitals of any kind, or any similar
types of facilities or projects.  The Employee will be deemed to be engaged in
such competitive business activities if he participates in such a business
enterprise as an employee, officer, director, consultant, agent, partner,
proprietor, or other participant; provided that the ownership of no more than
two percent (2%) of the stock of a publicly traded company engaged in a
competitive business shall not be deemed to be engaging in competitive business
activities. 

 

Furthermore, it shall not be considered to be a violation of this Section 6(a)
if Employee provides services, whether as an employee or  consultant, during the
Restricted Period to a regional operator of Health Care Facilities that has
facilities in three or fewer states (as of the date of this Agreement) ,
provided that Employee complies with the advance notice requirement in the
following paragraph and prior to providing any such services, Employee obtains
the Company’s written consent, which shall not be unreasonably withheld.  If
requested by Employee, the Company will consider waiving the restrictions under
Section 6(a) to allow Employee to work for an operator other than those
specifically described in this paragraph, and any such waiver shall be in the
Company’s sole discretion.  For purposes hereof, an “operator” shall mean an
entity whose primary business is managing or operating senior housing and care
facilities for its own account.

 

3

--------------------------------------------------------------------------------

  

 

To assist the Company in its reasonable enforcement of this provision, during
the Restrictive Period, Employee will provide the Company with written notice at
least five (5) business days prior to accepting any employment or engagement as
a consultant or contractor with a third party.  Such notice will include, at a
minimum, the name and a description of the business of the prospective employer
or engaging entity, as well as the proposed title and responsibilities of
Employee.

 

b.                   Employee shall not, during the Restricted Period, hire,
solicit, induce, recruit or encourage any of the Company’s employees or
consultants to leave their employment or consulting relationship with the
Company for other employment or consulting, including employment or consulting
that is competitive with the Company. 

 

c.             Employee understands and agrees that during the course of his
employment with the Company, Employee had access, in a position of trust and as
a fiduciary, to proprietary and/or confidential information of the Company. 
Employee agrees that Employee will not, at any time, disclose, divulge, transfer
or provide access to, or use for the benefit of, any third party outside the
Company (or any Releasee), any Proprietary Information of the Company without
prior authorization of the Company. “Proprietary Information” shall mean any and
all information or material of the Company and/or any Releasee which is not
generally available to or used by others, or the utility or value of which is
not generally known or recognized as standard practice, whether or not the
underlying details are in the public domain, including, without limitation: (i)
information or material relating to the Company and/or any Releasee and its
business as conducted or anticipated to be conducted; target clients, investment
criteria, business or strategic plans; operations; past, current or anticipated
investments, acquisitions, developments, services, products or software;
customers or prospective customers; underwriting,  capital or analytical models
or protocols; relations with business partners or prospective business partners;
or research, development, property management, investment, purchasing,
accounting, or marketing activities; (ii) information or material relating to
the Company’s and/or any of Releasee’s properties, facilities, improvements,
investments, discoveries, “know-how,” energy programs, technological
developments, or unpublished writings or other works of authorship, or to the
materials, contacts, techniques, processes, plans or methods used in the
origination, development, management or marketing of the Company’s and/or any
Releasee’s facilities, properties, investments, services, products or software;
(iii) information on or material relating to the Company and/or any Releasee
which when received is marked as “proprietary,” “private,” or “confidential” or
which a reasonable person would recognize as proprietary, private or
confidential; (iv) trade secrets of the Company and/or any Releasee; (v)
information regarding the Company’s transactions, transaction structures,
relationships, customers and clients; (vi) software of the Company and/or any
Releasee in various stages of development, software designs, web-based
solutions, specifications, programming aids, programming languages, interfaces,
visual displays, technical documentation, user manuals, data files and databases
of the Company and/or any Releasee; and (vii) any similar information of the
type described above which the Company and/or any Releasee obtained from another
party and which the Company and/or the Releasee treats as or designates as being
proprietary, private or confidential, whether or not owned or developed by the
Company and/or the Releasee.  Notwithstanding the foregoing, “Proprietary
Information” does not include any information which is properly published or in
the public domain; provided, however, that information which is published by or
with the aid of Employee outside the scope of employment or contrary to the
requirements of this Agreement will not be considered to have been properly
published, and therefore will not be in the public domain for purposes of this
Agreement.

 

d.             Employee acknowledges and agrees that the provisions of this
paragraph of the Agreement are reasonable and appropriate in all respects, and
in the event of any violation by Employee of any such provisions, the Company
would suffer irreparable harm and its remedies at law would be inadequate. 
Accordingly, in the event of any violation or attempted violation of any such
provisions by Employee, the Company shall be entitled to a temporary restraining
order, temporary and permanent injunctions, specific performance, and other
equitable relief.  Employee agrees to indemnify and hold the Company harmless
from and against any and all loss, cost, damage, or expense, including without
limitation, attorneys’ fees that arise out of any breach by Employee of this
Agreement.  All rights and remedies of the Company under this Agreement are
cumulative and in addition to all other rights and remedies which may be
available to the Company from time to time, under any other agreement, at law,
or in equity.

 

e.             The Parties agree that if the scope and enforceability of any
covenant contained within this Section 6 is in any way disputed, a court of
competent jurisdiction (as described in Section 13, below) may modify and
enforce the covenant to the extent that the court determines that the covenant
is reasonable under the circumstances existing at that time.  

 

7.             Non-Disparagement.   Employee agrees that he will not make or
direct anyone else to make on Employee’s behalf any disparaging or untruthful
remarks or statements, whether oral or written, about the Company, its
strategies, clients, operators and tenants, its operations or its products,
services, affiliates, officers, directors, employees, or agents (collectively
the “Group” and individually a “Group Member”), or issue any communication that
reflects adversely on or encourages any adverse action against the Group or any
Group Member.  Employee will not make any direct or indirect written or oral
statements to the press, television, radio or other media or other external
persons or entities concerning any matters pertaining to the business and
affairs of the Group or any Group Member. The Company agrees not to cause, and
shall direct its officers or senior executives with a title of Senior Vice
President or above not to make on its behalf or otherwise, any disparaging or
untruthful remarks or adverse statements, whether oral or

4

--------------------------------------------------------------------------------

  

 

written, about Employee or Employee’s employment with the Company following the
Retirement Date.  The restrictions described in this section shall not apply to
any truthful statements made in response to a subpoena or other compulsory legal
process or to law enforcement or other governmental authorities.

 

                To the extent inquiries regarding the Employee’s employment with
the Company are directed to Erin Ibele, Executive Vice President – Head of Human
Capital and Corporate Secretary, prospective employers will be provided the
dates of the Employee’s employment, his last salary, his position with the
Company and a form of recommendation in a form agreed to by the Parties. 

 

8.             Cooperation after Retirement.  Employee agrees to give prompt
written notice to the Company of any claim or injury relating to the Company,
and to fully cooperate in good faith and to the best of Employee’s ability with
the Company in connection with all pending, potential or future claims,
investigations or actions that directly or indirectly relate to any transaction,
event or activity about which the Employee may have knowledge because of
Employee’s employment with the Company, as long as such cooperation is scheduled
by the Company, to the extent possible, to require only occasional efforts and
to not conflict with any future employment. Such cooperation shall include all
assistance that the Company, its counsel, or its representatives may reasonably
request, including reviewing and interpreting documents, meeting with counsel,
providing factual information and material, and appearing or testifying as a
witness, as long as the Company provides legal representation.  The Company
agrees to make every reasonable effort to provide Employee with reasonable
notice in the event his participation is required and to reimburse Employee for
reasonable out-of-pocket costs incurred by Employee as the direct result of his
participation, provided that such out-of-pocket costs are supported by
appropriate documentation and have prior authorization of the Company.

 

9.             Return of Property.   Employee affirms that Employee has returned
all of the Company’s property, documents, and/or any confidential information in
Employee’s possession or control.  Employee also affirms that Employee is in
possession of all of Employee’s property that Employee had at the Company’s
premises and that the Company is not in possession of any of Employee’s
property.

 

10.          Code Section 409A.  To the extent applicable, it is intended that
this Agreement comply with or, as applicable, constitute a short-term deferral
or otherwise be exempt from the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (“Section 409A”).  This Agreement will be administered
and interpreted in a manner consistent with this intent, and any provision that
would cause this Agreement to fail to satisfy Section 409A will have no force
and effect until amended to comply therewith (which amendment may be retroactive
to the extent permitted by Section 409A).  Employee and the Company agree
that this termination of employment shall be considered a “separation from
service” from the Company within the meaning of Section 409A.  If Employee is
deemed on the date of separation from service to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-l(i)), then with regard to any
payment that is required to be delayed pursuant to Code Section 409A(a)(2)(B),
such payment shall not be made prior to the earlier of (a) the expiration of the
six (6)-month period measured from the date of separation from service and (b)
the date of Employee’s death.  In addition, for purposes of this Agreement, each
amount to be paid or benefit to be provided to Employee pursuant to this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A.   Any reimbursement or advancement payable to Employee pursuant to
this Agreement shall be conditioned on the submission by Employee of all expense
reports reasonably required under any applicable expense policy.  Any amount of
expenses eligible for reimbursement, or in-kind benefit provided, during a
calendar years shall not affect the amount of expenses eligible for
reimbursement, on in-kind benefit provided, during any other calendar year.  The
right to any reimbursement or in-kind benefit pursuant to this Agreement shall
not be subject to liquidation or exchange for any other benefit.

 

11.          Consequences of Breach.   Employee acknowledges and agrees that in
the event he should breach or violate any provision of this Agreement, including
but not limited to the obligations of confidentiality, non-disparagement,
non-solicitation and non-competition, Employee shall be subject to legal action
for such breach or violation and may be held liable to the Company and/or one or
more of the Releasees for contractual and/or other legal or equitable remedies.

 

12.          Successors and Assigns.  This Agreement will inure to the benefit
of successors and assigns of the Company.  Notwithstanding anything contained in
this Agreement to the contrary, the Company may assign this Agreement and its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its assets or
business, whether by merger, consolidation or otherwise.  Such assignment
includes the assignment of rights and contractual duties. Employee does not have
any right to assign Employee’s rights or delegate Employee’s obligations under
this Agreement to anyone.

 

13.          Governing Law and Interpretation.  This Agreement shall be governed
and conformed in accordance with the laws of Ohio without regard to its conflict
of laws provisions.  In the event of a breach of any provision of this
Agreement, either Party may institute an action specifically to enforce any term
or terms of this Agreement and/or to seek any damages for breach.  Employee
agrees that, in connection with any action, suit or other proceeding in
connection with, arising out of or relating to this Agreement all disputes shall
be exclusively resolved by courts of competent jurisdiction sitting in Lucas
County, Ohio, or the United States District

5

--------------------------------------------------------------------------------

  

 

Court for the Northern District of Ohio, as may be appropriate.   Employee
hereby: (a) submits to the exclusive personal jurisdiction of such courts; (b)
consents to service of process in connection with any action, suit or proceeding
against Employee; and (c) waives any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction,
venue or service of process. 

 

14.          Severability.   Should any provision of this Agreement (other than
the provisions of Section 6, which shall be governed by the reformation
provisions of Section 6(e) be declared illegal or unenforceable by any court of
competent jurisdiction and should such provision be unable to be modified to be
enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.  

 

15.          Nonadmission of Wrongdoing.  The Parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by Releasees of
wrongdoing or evidence of any liability or unlawful conduct of any kind.

 

16.          Amendment.  This Agreement may not be modified, altered or changed
except in writing and signed by both Parties wherein specific reference is made
to this Agreement.

 

17.          Miscellaneous. 

 

a.             This Agreement may be signed in counterparts, both of which shall
be deemed an original, but both of which, taken together shall constitute the
same instrument.  A signature made on a faxed or electronically mailed copy of
the Agreement or a signature transmitted by facsimile or electronic mail shall
have the same effect as the original signature.

 

b.             The section headings used in this Agreement are intended solely
for convenience of reference and shall not in any manner amplify, limit, modify
or otherwise be used in the interpretation of any of the provisions hereof.

 

c.             If Employee or the Company fails to enforce this Agreement or to
insist on performance of any term, that failure does not mean a waiver of that
term or of the Agreement.  The Agreement remains in full force and effect.

 

18.          Entire Agreement.  This Agreement sets forth the entire agreement
between the Parties hereto, and fully supersedes any prior agreements or
understandings between the Parties. Employee acknowledges that Employee has not
relied on any representations, promises, or agreements of any kind made to
Employee in connection with Employee’s decision to accept this Agreement, except
for those set forth in this Agreement.

 

19.          Joint Participation and Negotiation of Agreement.   Each party has
had the opportunity to obtain the advice of legal counsel and to review, comment
upon, and negotiate this Agreement.  Accordingly, it is agreed that no rule of
construction shall apply against any party or in favor of any party.  This
Agreement shall be construed in light of the fact that the Parties jointly
prepared this Agreement, and any uncertainty or ambiguity shall not be
interpreted against any one party and in favor of the other.

 

20.          EMPLOYEE IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW AND CONSIDER THIS AGREEMENT.  EMPLOYEE ALSO IS ADVISED TO CONSULT WITH
AN ATTORNEY PRIOR TO EMPLOYEE’S SIGNING OF THIS AGREEMENT.

 

EMPLOYEE MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY HE SIGNS THIS AGREEMENT.  ANY REVOCATION WITHIN THIS PERIOD
MUST BE SUBMITTED, IN WRITING, TO ERIN IBELE, EVP, HEAD OF HUMAN CAPITAL AND
CORPORATE SECRETARY, HEALTH CARE REIT, INC. AND STATE, “I,  [NAME], HEREBY
REVOKE MY ACCEPTANCE OF THE AGREEMENT AND GENERAL RELEASE.” THE REVOCATION MUST
BE SENT BY CERTIFIED U.S. MAIL TO ERIN IBELE, EVP, HEAD OF HUMAN CAPITAL AND
CORPORATE SECRETARY, HEALTH CARE REIT, INC., 4500 DORR STREET, TOLEDO, OHIO
43615-4040, AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS
THIS AGREEMENT.

 

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.

 

EMPLOYEE, FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR
MIGHT HAVE

6

--------------------------------------------------------------------------------

  

 

AGAINST RELEASEES AS OF THE DATE OF EXECUTION OF THIS AGREEMENT.

 

The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:

 

                                                                                                               
Health Care REIT, Inc.

 

By:         /s/ Charles J. Herman, Jr.                   By:         /s/ Thomas
J. DeRosa        

                Charles J. Herman, Jr.                                        
Thomas J. DeRosa

                                                                    
                            Chief Executive Officer

 

 

Date: July 1, 2015                               Date: July 2,
2015              

 

7

--------------------------------------------------------------------------------